Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Invention I, Species B and Species D in the reply filed on March 31st 2022 is acknowledged.  Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/202634, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior filed application fails to disclose a dilation device having a “C-shape arc configuration” as recited in line 6 of claim 2 or a “C-shaped dilation device” as recited in line 3 of claim 21.  Accordingly, March 21st 2010 (the filing date of PCT/IL2010/000229) is the earliest date to which claims 2-21 are given priority.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “expandable element” in claims 2, 10 and 11 and “dilation device” in claim 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 17 recites the limitation "the portion of the urethra that is not surrounded" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 19 and 20 each recite the limitation “the implant” in line 1.  There is insufficient antecedent basis for this limitation in the claims.  




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim 21 is rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Gross et al. Gross et al. (US 2010/0130815).
Regarding claim 21, Gross et al. disclose a method for dilating a urethra constricted by an enlarged prostate, comprising: implanting a generally C-shaped dilation device (5132; Figure 22C) peripherally around a constricted region of the urethra in a surface of the portion of the prostate causing the constriction (¶[0904]-[0908]), with the dilation device substantially completely embedded in tissue of the prostate (as in Figures 23A-23B).

Claim 22 is rejected under pre-AIA  35 U.S.C. 102(a) or alternatively under 35 U.S.C. 102(e) as being anticipated by Gross et al. (WO 2008/142677).
Regarding claim 22, Gross et al. disclose a method for supporting a body lumen, comprising: implanting a dilation device (in view of Applicant’s dilation devices 60 and 210, interpreted under 35 U.S.C. 112 6th paragraph to embody an implantable wire and equivalents thereof; see 120 of Gross et al. - p. 23, line 29 to page 24, line 3) around the outside of the lumen in an area affected by a compression tissue (page 23, lines 4-5) with at least part of the dilation device embedded in a surrounding tissue, thereby preventing clinically significant compression of the lumen (Figure 6; page 31, lines 6-8).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 2, 3 and 5-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gross et al. (US 2010/0130815) in view of Anderson et al. (US 2003/0055313).
Regarding claim 2, Gross et al. disclose a method for dilating a urethra using a dilation device (5132) and a delivery system (5124), the method comprising: a. loading said dilation device in an helix configuration on said delivery system (¶[0904]); b. inserting said delivery system into said urethra (Figure 22C); c. radially expanding said dilation device from said helix configuration to a C-shape arc configuration (Figure 22C; ¶[0904]; step c. can be interpreted to mean that expanding the expandable element causes the transition from the helix configuration to the C-shape configuration, however Applicant’s specification does not support this - see ¶[0074], [0111]-[0113], [0127], Figures 6-8B; step c. can also be interpreted to mean that “and radially expanding said dilation device…” is not caused by expansion of the expandable element - which is supported by the specification; therefore step. c has been interpreted under this later meaning); d. implanting said dilation device in C-shape in a tissue of said urethra (¶[0904]; Figure 22C).
Gross et al. fail to disclose expanding an expandable element (in view of claim 12 and elsewhere, interpreted under 35 U.S.C. 112 6th paragraph to embody a balloon and equivalents thereof) thereby expanding the urethra.  Gross et al. disclose that the delivery system has an expandable element but fail to specifically disclose how it is used in the above embodiment (¶[0912]).
Anderson et al. disclose a delivery system for implanting C-shaped prostheses (11) around a urethra (Figure 7) and further teach expanding an expandable element (B’) within the urethra to anchor the device during the implantation (¶[0101]).
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention and in view of Anderson et al. to have provided the delivery system of Gross et al. with an expandable element so that it could be expanded within the urethra in order to anchor the system for a more accurate delivery of the dilation device.  It would have been further obvious to one of ordinary skill in the art to have slightly expanded the urethra with the expandable element during this process in order to provide a frictional anchoring force between the expandable element and the urethra.
Regarding claim 3, the dilation device is installed trans-urethrally (¶[0908]; Figures 22C, 23A, 23B of Gross et al.).  
Regarding claim 5, the dilation device is implanted by being pushed into the tissue of the prostate (¶[0906] of Gross et al.).  
Regarding claim 6, the dilation device is implanted by being advanced into the tissue of the prostate using an over-tube (5130; ¶[0906] of Gross et al.).  
Regarding claim 7, the method further comprises expanding or allowing the expansion of the dilation device post-implantation (¶[0908] of Gross et al.).  
Regarding claim 8, the dilation device is in the form of one or more separate arcuate-shaped sections (¶[0904], Figure 22C of Gross et al.).  
Regarding claim 9, the dilation device is formed of a material which expands outwardly around the urethra during and/or after implantation (¶[0906], [0908] of Gross et al.).  
Regarding claim 10, the method further comprises shaping the urethra using an expandable element prior to or during said implanting (as explained above in regard to claim 2, it would be obvious to use the expandable element to partially expand, i.e. re-shape, the urethra in order to anchor the delivery system).  
Regarding claim 11, since Anderson et al. do not disclose any rotation of the expandable element, it would not have been obvious to provide this function as claimed.
Regarding claim 12, the expandable element is a balloon (¶[0101] of Anderson et al.).  
Regarding claim 13, the method further comprises selecting said dilation device length and position to not interfere with an inner bladder valve (Figure 22C; ¶[0949] of Gross et al.).  
Regarding claim 14, the dilation device provides clearance between the enlarged prostate and a lumen of the urethra, and prevents recompression of the urethra due to further enlargement of the prostate (¶[0910]; Figures 23A and 23B of Gross et al.).  
Regarding claim 15, Gross et al. fail to disclose what cross-sectional shape the above embodiment of the dilation device has, but it appears to be round (Figures 22A and 22C).  However Gross et al. teach another similar embodiment where the dilation device has flat sides in cross-section (Figure 17C).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have provided the dilation device of Figures 22A-C with flat sides (therefore having a flat characteristic in cross-section) as a simple substitution of one known element (dilation device having flat sides) for another (dilation device having round sides) to obtain predictable results (MPEP 2143 (I)(B)).
Regarding claim 16, upon implantation, no more than or about 30% by angle of the constricted portion of the urethra is not surrounded (¶[0910] of Gross et al.).  
Regarding claim 17, a portion of the urethra that is not surrounded is at the bottom of the urethra (Figures 23A-23B of Gross et al.).  
Regarding claim 18, the method further includes delivering the dilation device through the urethra for implantation in a compressed transverse- dimension configuration and expanding it for implantation (¶[0904] of Gross et al.).  
Regarding claim 19, Gross et al. fail to disclose for the Figure 22C embodiment that the implant (dilation device) is plastically deformable and expanded by a balloon as claimed.  Gross et al. disclose that the Figure 22C embodiment can have an expandable element or balloon (¶[0912]).  Gross et al. disclose another embodiment of the dilation device which is expanded by a balloon (1124) for implantation (Figure 14B; ¶[0818]).  
It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to have made the dilation device of Figure 22C plastically deformable and expanded by a balloon as claimed as a simple substitution of one known technique (self expanding the dilation device for implantation) for another (balloon expanding the dilation device for implantation) to obtain predictable results (MPEP 2143 (I)(B)).
Regarding claim 20, Gross discloses that the implant is formed of a elastically deformable material and is expanded by release from a mounting device (5130) comprised in a delivery device (5124; ¶[0905], [0906]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas McEvoy whose telephone number is (571) 270-5034 and direct fax number is (571) 270-6034.  The examiner can normally be reached on Monday-Friday, 9:00 am – 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Elizabeth Houston at (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS MCEVOY/Primary Examiner, Art Unit 3771